Citation Nr: 0525272	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  97-21 638	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for left shoulder 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right shoulder 
disability, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for right wrist 
disability, currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1993 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied an evaluation in 
excess of 10 percent for right shoulder disability, an 
evaluation in excess of 20 percent for left shoulder 
disability, and an evaluation in excess of 10 percent for 
right wrist disability.  By rating actions taken in June and 
August 1997, the RO proposed and reduced the evaluations for 
the right shoulder and right wrist disabilities to a 
noncompensable level, effective November 1, 1997.  The 10 
percent ratings were reinstated by the Board in a December 
2003 decision.

In December 2003, the Board remanded the veteran's increased 
evaluation claims to the RO for additional development.  


FINDINGS OF FACT

1.  The record does not contain sufficient information to 
allow the Board to assess the severity of the veteran's 
service-connected shoulder and right wrist disabilities.

2.  Without good cause, the veteran failed to report for VA 
compensation examinations scheduled in April 2002 in 
connection with his claims for increased ratings.

3.  The VA compensation examinations were required to 
determine whether the veteran met the criteria for ratings 
higher than those already assigned for shoulder and right 
wrist disabilities.




CONCLUSION OF LAW

An increased rating for left shoulder, right shoulder, or 
right wrist disability is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.326, 3.655 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims for higher ratings were first considered 
by the Board in October 1998.  In its October 1998 remand, 
the Board noted that early reports dated in 1995 had revealed 
complaints of right wrist pain and bilateral shoulder pain.  
By March 1997, when he was examined by VA, the veteran had 
complained of worsening difficulties with his right shoulder 
and continued problems with pain in his right wrist.  

As the Board noted, the significance of the veteran's 
complaints of pain was that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) recognized the difficulty in rating 
functional loss due to problems such as pain in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206.  In order to effectuate this requirement, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  

For example, while a veteran may have normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups may be comparable to a disability level 
that equates to more severe limitation of motion.  If so, he 
must be rated accordingly. 

In order to obtain the evidence necessary to apply these 
principles, the Board remanded the case.  Although the 
veteran was incarcerated at the time the RO took action to 
obtain an examination, the prison officials made arrangements 
to have the veteran examined by a physician working for the 
prison.  This was done in August and December 1999.  However, 
the examiner did not provide the DeLuca-type findings 
described above that are necessary to rate the veteran's 
functional losses.  Indeed, no findings were made that allow 
for the award of any rating higher than those already 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5215 
(2004).  It appears that the RO recognized this problem in 
April 2002 when it scheduled the veteran for additional 
examinations following his release from incarceration.  
However, the veteran did not report for the scheduled 
examinations.  No other evidence was received that provided 
the sort of information necessary to assign ratings higher 
than 20 percent for the left shoulder, 10 percent for the 
right shoulder, or 10 percent for the right wrist.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5215, 5024 
(2004).  

Because the question of the veteran's entitlement to 
increased evaluations turns on whether he meets the rating 
criteria, and because an examination was required in order to 
determine whether he had in fact met those criteria, the 
benefit sought cannot be granted.  VA regulations 
specifically provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2004).

Here, the record shows that the veteran has been notified of 
the provisions of § 3.655.  This was done by way of a June 
2005 supplemental statement of the case.  Nevertheless, the 
veteran has not provided any explanation for his failure to 
appear for the required examinations.  It may therefore be 
said that his failure to appear was without good cause.  His 
claims for increase must therefore be denied.  Id.


ORDER

The claim for an increased rating for left shoulder 
disability, right shoulder disability, or right wrist 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


